Citation Nr: 0818611	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1968, February 1968 to January 1972, and December 
1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the Saint 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded this matter in 
November 2006 and June 2007 for further development.


FINDING OF FACT

The veteran's coronary artery disease did not have its onset 
in service, or for many years following separation from 
active service, and is not otherwise related to active 
service or his service-connected anxiety disorder.


CONCLUSION OF LAW

Coronary artery disease was not incurred or aggravated in 
service, is not presumed to be due to service, and is not 
proximately due to the veteran's service-connected anxiety 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGSAND CONCLUSION

Duties to Notify and Assist

In correspondence dated December 2006 and June 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide. The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  In June 2007, the 
veteran was also notified of the way initial disability 
ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Service connection will also be presumed 
for certain chronic diseases, including coronary artery 
disease, if manifest to a compensable degree within one year 
after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310. Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran does not contend and the record does not reflect 
that coronary artery disease had its onset in service, within 
one year following separation from active service, or is 
otherwise related to active service.  Service medical records 
are negative for clinical findings of coronary artery 
disease.  Report of Medical Examination in May 1993, 
performed more than one year following separation from active 
service, revealed that heart, vascular system, and lungs and 
chest were all normal on clinical evaluation.  Blood pressure 
reading was 128/82.  In the Report of Medical History in May 
1993, the veteran indicated that he was in good health and 
under no medications.  He indicated that he had never had any 
shortness of breath, pain or pressure in the chest, heart 
trouble, high or low blood pressure, or any coronary artery 
disease.  The first indication of coronary artery disease 
noted in the record was in 1996.  Records from Holyoke 
Hospital note that the veteran was admitted in November 1996 
for acute myocardial infarction, minimal, resolved.   This 
was many years after separation from active service and there 
is no suggestion in the clinical record that it is in any way 
related to his period of active service.

As noted in the prior remand, the veteran and his 
representative are asserting that his non-service-connected 
coronary artery disease was aggravated due to or the result 
of his service- connected anxiety disorder.  The record 
includes a statement from a VA cardiologist dated in December 
2001, indicating that the veteran's anxiety disorder may 
cause worsening of his heart condition.  According to his 
private examiner dated in May 2002, anxiety in his case has a 
detrimental effect on the coronary arteries.  A July 2002 VA 
cardiologist noted that it is generally accepted that anxiety 
can worsen the symptoms of coronary artery disease and 
severity of angina.

In its November 2006 Remand, the Board directed that a VA 
physician review the evidence of record and determine whether 
there is a 50 percent probability or greater that the 
service- connected anxiety disability results in a permanent 
increase in the severity of coronary artery disease (as 
opposed to any acute exacerbation of symptoms), and if so, 
the examiner should identify what measurable portion of the 
veteran's current coronary artery disease is due to the 
service- connected anxiety disorder.

A VA medical opinion was provided in December 2006; however, 
the Board finds this evidence to be less probative in value.  
The examiner discussed whether the veteran's coronary artery 
disease was caused by general anxiety, but did not provide an 
opinion as to whether the anxiety disability results in a 
permanent increase in the severity of coronary artery disease 
(as opposed to any acute exacerbation of symptoms).  In 
addition, the VA examiner did not discuss the VA clinical 
records dated in December 2001 and July 2002, or the medical 
record from Dr. Paniagua dated in May 2002.  As a result, the 
Board remanded this issue to the RO in June 2007 for a new 
evaluation to be performed.

A VA medical opinion was provided in July 2007.  Here, the 
examiner indicated that the record was reviewed in its 
entirety.  The examiner noted that the service medical 
records fails to reveal any specific information regarding 
coronary artery disease.  Electrocardiograms in June 1989 and 
May 1993 revealed no electrocardiographic changes suggesting 
previous myocardial infarction or current ischemic heart 
disease.  The examiner provided a detailed review of the 
medical statements in December 2001, May 2002, and July 2002.  
The examiner specifically noted that in the December 2001 
medical record, the veteran's case was discussed with an 
attending VA cardiologist.  The VA cardiologist stated that 
the relationship between anxiety and coronary artery disease 
is not a major factor in worsening of the disease process.  
The May 2002 record from Dr. Paniagua was also discussed.  
Here, the VA examiner noted that Dr. Paniagua listed smoking 
and elevated cholesterol, in addition to anxiety, as all risk 
factors that may affect the progression of the disease.  

Based upon the above, the examiner concluded that "it is 
clear that the original providers did not feel that there is 
a 50% probability or greater that the service-connected 
anxiety disability would result in a permanent increase in 
the severity of coronary artery disease."  The examiner also 
concluded that it was less likely that the veteran's anxiety 
disorder caused a permanent increase in the veteran's 
coronary artery disease.  

The Board finds the July 2007 VA examination report and 
opinion to be competent medical evidence.  The July 2007 VA 
examiner is a medical doctor and competent to render an 
opinion in this matter.  The examination was for the express 
purpose of determining the etiology of the veteran's coronary 
artery disease.  The claims folder was reviewed and a history 
of the veteran's coronary artery disease was discussed.  The 
examiner's rationale is supported by the medical evidence of 
record.  

In comparison to the July 2007 VA examination report, Dr. 
Paniagua's medical statement in May 2002 is of less probative 
value. Dr. Paniagua's report noted anxiety as a factor that 
can aggravate coronary artery disease, but listed other 
factors such as smoking and cholesterol.  Dr. Paniagua's 
statement is vague as to the impact of anxiety on the 
veteran's coronary artery disease, if any.  Dr. Paniagua also 
provided no rationale in support of a statement that the 
veteran's anxiety has a detrimental impact on the veteran's 
coronary artery disease.  

The May 2001 and July 2002 VA medical statements indicating 
that anxiety can or may worsen the symptoms of coronary 
artery disease and severity of angina are not competent 
medical opinions as both are too vague and nonspecific.  
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease is too general and 
inconclusive).  The May 2001 and July 2002 VA medical 
statements also provided no rationale explaining whether and 
how the veteran's anxiety specifically worsened this 
veteran's coronary artery disease.  

The Board acknowledges the veteran's belief that his coronary 
artery disease is medically related to his service-connected 
anxiety disorder.  The veteran is competent to state 
perceived symptoms of his conditions; however, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The only competent etiological 
opinion addressing the issue of causation is the VA 
examination report in July 2007.  

Absent a finding that coronary artery disease can be 
medically related to a service-connected anxiety disorder, 
service connection for coronary artery disease is not 
warranted.  A preponderance of the evidence is against a 
finding that the veteran's coronary artery disease is related 
to service, or is medically related to service-connected 
anxiety disorder.  


ORDER

The appeal is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


